Opinion of the court delivered by
Judge Catron.
At the date of the treaty of 1819, Riley, the lessor of the plaintiff, was an Indian youth residing in his mother’s family, who was clearly its head. In the summer of 1819, he married and became the head of a family. Some time in the fall of 1819, he removed to the land claimed, and registered his name as a life reservee, with the Indian agent.
We are of opinion, that the treaty of 1819, art. 2, taken in connexion with the eighth article of the treaty of 1817, only allowed to heads of Indian families, who were such at the date of the treaty of 1819, reserves of six hundred and forty acres each. That Luna Riley not being then the head of an Indian family, was, by the terms of the treaty, excluded, and the registration of his name for a reservation unauthorised. We think the charge of the circuit court substantially correct, and order the judgment to he affirmed.
Judgment affirmed.